Exhibit 10.5

INVESTMENT TECHNOLOGY GROUP, INC.
RESTRICTED SHARE AGREEMENT

THIS AGREEMENT, dated as of                 between Investment Technology Group,
Inc. (the “Company”), a Delaware corporation, and                  , a member of
the Board of Directors of the Company (the “Director”).

WHEREAS, the Director has been granted the following award under the Company’s
Non-Employee Directors’ Equity Subplan (the “Plan”);

WHEREAS, the Director is not employed by the Company or a subsidiary or parent
of the Company and is not otherwise ineligible to participate in the Plan.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.


1.             AWARD OF SHARES.  PURSUANT TO THE PROVISIONS OF THE PLAN, THE
TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE DIRECTOR IS HEREBY
AWARDED  RESTRICTED SHARES (THE “AWARD”), SUBJECT TO THE TERMS AND CONDITIONS OF
THE PLAN AND THOSE HEREIN SET FORTH.  THE AWARD IS GRANTED AS OF              
(THE “DATE OF GRANT”).  CAPITALIZED TERMS USED HEREIN AND NOT DEFINED SHALL HAVE
THE MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


2.             TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD
OF RESTRICTED SHARES EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


(A) VESTING OF AWARD.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THIS AWARD SHALL BECOME VESTED IN THREE EQUAL ANNUAL INSTALLMENTS, BEGINNING ON
THE FIRST ANNIVERSARY OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE AWARD
SHALL BECOME IMMEDIATELY VESTED IN FULL (I) UPON A CHANGE OF CONTROL OF THE
COMPANY OR (II) IN THE EVENT THAT THE DIRECTOR CEASES TO SERVE AS  DIRECTOR OF
THE COMPANY DUE TO THE DIRECTOR’S DEATH OR PERMANENT AND TOTAL DISABILITY (AS
DEFINED IN SECTION 22(E)(3) OF THE CODE).  UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE, ALL DIVIDENDS AND OTHER AMOUNTS RECEIVABLE IN CONNECTION WITH ANY
ADJUSTMENTS TO THE COMMON STOCK UNDER SECTION 5 OF THE 1994 STOCK OPTION AND
LONG-TERM INCENTIVE PLAN, AS INCORPORATED WITHIN THE PLAN, SHALL BE SUBJECT TO
THE VESTING SCHEDULE IN THIS SECTION 2(A).


(B) TERMINATION OF SERVICE.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2(C) BELOW,
IN THE EVENT THAT THE DIRECTOR CEASES TO SERVE AS A DIRECTOR FOR ANY REASON NOT
DESCRIBED OR PROVIDED FOR IN SECTION 2(A)(II) ABOVE, THAT PORTION OF THE AWARD
THAT HAS NOT YET VESTED SHALL BE FORFEITED.


--------------------------------------------------------------------------------





(C) CONTINUED SERVICE.  IF THE DIRECTOR CEASES SERVING AS A DIRECTOR AND,
IMMEDIATELY THEREAFTER, HE OR SHE IS EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY,
THEN, SOLELY FOR THE PURPOSES OF SECTIONS 2.(A) AND (B), DIRECTOR WILL NOT BE
DEEMED TO HAVE CEASED SERVICE AS A DIRECTOR AT THAT TIME, AND HIS OR HER
CONTINUED EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY WILL BE DEEMED TO BE
CONTINUED SERVICE AS A DIRECTOR.


(D)  CERTIFICATES.  ANY CERTIFICATE OR OTHER EVIDENCE OF OWNERSHIP ISSUED IN
RESPECT OF RESTRICTED SHARES AWARDED HEREUNDER SHALL BE DEPOSITED WITH THE
COMPANY, OR ITS DESIGNEE, TOGETHER WITH, IF REQUESTED BY THE COMPANY, A STOCK
POWER EXECUTED IN BLANK BY THE DIRECTOR, AND SHALL BEAR A LEGEND DISCLOSING THE
RESTRICTIONS ON TRANSFERABILITY IMPOSED ON SUCH RESTRICTED SHARES BY THIS
AGREEMENT (THE “RESTRICTIVE LEGEND”).  UPON THE VESTING OF RESTRICTED SHARES
PURSUANT TO SECTION 2(A) HEREOF, THE CERTIFICATES EVIDENCING SUCH VESTED COMMON
STOCK, NOT BEARING THE RESTRICTIVE LEGEND, SHALL BE DELIVERED TO THE DIRECTOR OR
OTHER EVIDENCE OF VESTED COMMON STOCK SHALL BE PROVIDED TO THE DIRECTOR.


(E)  RIGHTS OF A STOCKHOLDER.  PRIOR TO THE TIME A RESTRICTED SHARE IS FULLY
VESTED HEREUNDER, THE DIRECTOR SHALL HAVE NO RIGHT TO TRANSFER, PLEDGE,
HYPOTHECATE OR OTHERWISE ENCUMBER SUCH RESTRICTED SHARE.  DURING SUCH PERIOD,
THE DIRECTOR SHALL HAVE ALL OTHER RIGHTS OF A STOCKHOLDER, INCLUDING, BUT NOT
LIMITED TO, THE RIGHT TO VOTE AND TO RECEIVE DIVIDENDS (SUBJECT TO SECTION 2(A)
HEREOF) AT THE TIME PAID ON SUCH RESTRICTED SHARES.


(F)  DEFINITIONS.

(I)  FOR PURPOSES HEREOF, “CHANGE OF CONTROL” MEANS AND SHALL BE DEEMED TO HAVE
OCCURRED:

(A)          IF ANY PERSON (WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)), OTHER THAN THE COMPANY OR A RELATED
PARTY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES REPRESENTING 35%
PERCENT OR MORE OF THE TOTAL VOTING POWER OF ALL THE THEN-OUTSTANDING VOTING
SECURITIES; OR

(B) IF THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”), TOGETHER WITH THOSE WHO FIRST BECOME
DIRECTORS SUBSEQUENT TO SUCH DATE AND WHOSE RECOMMENDATION, ELECTION OR
NOMINATION FOR ELECTION TO THE BOARD WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AS OF
THE DATE HEREOF OR WHOSE RECOMMENDATION, ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE
MEMBERS OF THE BOARD; OR

(C) UPON CONSUMMATION OF A MERGER, CONSOLIDATION, RECAPITALIZATION OR
REORGANIZATION OF THE COMPANY, REVERSE SPLIT OF ANY CLASS OF VOTING SECURITIES,
OR AN ACQUISITION OF SECURITIES OR ASSETS BY THE COMPANY OTHER THAN (I) ANY SUCH
TRANSACTION IN WHICH THE HOLDERS OF OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO THE TRANSACTION RECEIVE (OR RETAIN), WITH RESPECT TO SUCH VOTING
SECURITIES, VOTING SECURITIES OF THE SURVIVING OR TRANSFEREE ENTITY REPRESENTING
MORE THAN 50 PERCENT OF THE TOTAL VOTING POWER

2


--------------------------------------------------------------------------------




OUTSTANDING IMMEDIATELY AFTER SUCH TRANSACTION, WITH THE VOTING POWER OF EACH
SUCH CONTINUING HOLDER RELATIVE TO OTHER SUCH CONTINUING HOLDERS NOT
SUBSTANTIALLY ALTERED IN THE TRANSACTION, OR (II) ANY SUCH TRANSACTION WHICH
WOULD RESULT IN A RELATED PARTY BENEFICIALLY OWNING MORE THAN 50 PERCENT OF THE
VOTING SECURITIES OF THE SURVIVING OR TRANSFEREE ENTITY OUTSTANDING IMMEDIATELY
AFTER SUCH TRANSACTION; OR

(D) UPON CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OTHER THAN ANY SUCH TRANSACTION WHICH
WOULD RESULT IN A RELATED PARTY OWNING OR ACQUIRING MORE THAN 50 PERCENT OF THE
ASSETS OWNED BY THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION; OR

(E) IF THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF
THE COMPANY.

(II)       “PERSON” MEANS AN INDIVIDUAL, A PARTNERSHIP, A CORPORATION, A LIMITED
LIABILITY COMPANY, AN ASSOCIATION, A JOINT STOCK COMPANY, AN ESTATE, A TRUST, A
JOINT VENTURE, AN UNINCORPORATED ORGANIZATION OR A GOVERNMENTAL ENTITY OR ANY
DEPARTMENT, AGENCY OR POLITICAL SUBDIVISION THEREOF.

(III)      “RELATED PARTY” MEANS (A) A SUBSIDIARY OF THE COMPANY; (B) AN
EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY;
(C) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ANY MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; OR (D) A
CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF VOTING SECURITIES.

(IV)     “SUBSIDIARY” OR “SUBSIDIARIES” MEANS, WITH RESPECT TO ANY PERSON, ANY
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER
BUSINESS ENTITY OF WHICH (A) IF A CORPORATION, FIFTY (50) PERCENT OR MORE OF THE
TOTAL VOTING POWER OF SHARES OF STOCK ENTITLED (WITHOUT REGARD TO THE OCCURRENCE
OF ANY CONTINGENCY) TO VOTE IN THE ELECTION OF DIRECTORS, MANAGERS OR TRUSTEES
THEREOF IS AT THE TIME OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY THAT
PERSON OR ONE OR MORE OF THE OTHER SUBSIDIARIES OF THAT PERSON OR COMBINATION
THEREOF; OR (B) IF A PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR
OTHER BUSINESS ENTITY, FIFTY (50) PERCENT OR MORE OF THE PARTNERSHIP OR OTHER
SIMILAR OWNERSHIP INTEREST THEREOF IS AT THE TIME OWNED OR CONTROLLED, DIRECTLY
OR INDIRECTLY, BY ANY PERSON OR ONE OR MORE SUBSIDIARIES OF THAT PERSON OR A
COMBINATION THEREOF.  FOR PURPOSES OF THIS DEFINITION, A PERSON OR PERSONS WILL
BE DEEMED TO HAVE A FIFTY (50) PERCENT OR MORE OWNERSHIP INTEREST IN A
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ENTITY IF
SUCH PERSON OR PERSONS ARE ALLOCATED FIFTY (50) PERCENT OR MORE OF PARTNERSHIP,
LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ENTITY GAINS OR LOSSES
OR CONTROL THE MANAGING DIRECTOR OR MEMBER OR GENERAL PARTNER OF SUCH
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER BUSINESS ENTITY.

(V)      “VOTING SECURITIES OR SECURITY” MEANS ANY SECURITIES OF THE COMPANY
WHICH CARRY THE RIGHT TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.

3


--------------------------------------------------------------------------------





3.             TRANSFER OF COMMON STOCK.  THE COMMON STOCK TO BE DELIVERED
HEREUNDER, OR ANY INTEREST THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN
WHOLE OR IN PART, ONLY IN COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS
AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE FEDERAL AND
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS
AND CONDITIONS HEREOF.


4.             EXPENSES OF ISSUANCE OF COMMON STOCK.  THE ISSUANCE OF STOCK
CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE DIRECTOR.  THE COMPANY
SHALL PAY, AND INDEMNIFY THE DIRECTOR FROM AND AGAINST ANY ISSUANCE, STAMP OR
DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY
GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES) BY REASON OF THE
ISSUANCE OF COMMON STOCK.


5.             REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
DIRECTOR SHALL APPLY, WHERE APPROPRIATE, TO THE DIRECTOR’S LEGAL REPRESENTATIVE
OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL
REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
AGREEMENT.


6.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:

If to the Company:

Investment Technology Group, Inc.
380 Madison Avenue

New York, NY 10017

Attn.: General Counsel

If to the Director:

At the Director’s most recent address shown on the Company’s corporate records,
or at any other address at which the Director may specify in a notice delivered
to the Company in the manner set forth herein.


7.             COSTS.  IN ANY ACTION AT LAW OR IN EQUITY TO ENFORCE ANY OF THE
PROVISIONS OR RIGHTS UNDER THIS AGREEMENT, INCLUDING ANY ARBITRATION PROCEEDINGS
TO ENFORCE SUCH PROVISIONS OR RIGHTS, THE UNSUCCESSFUL PARTY TO SUCH LITIGATION
OR ARBITRATION, AS DETERMINED BY THE COURT IN A FINAL JUDGMENT OR DECREE, OR BY
THE PANEL OF ARBITRATORS IN ITS AWARD, SHALL PAY THE SUCCESSFUL PARTY OR PARTIES
ALL COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY THE SUCCESSFUL
PARTY OR PARTIES (INCLUDING WITHOUT LIMITATION COSTS, EXPENSES AND FEES ON ANY
APPEALS), AND IF THE

4


--------------------------------------------------------------------------------





SUCCESSFUL PARTY RECOVERS JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SUCH COSTS,
EXPENSES AND ATTORNEYS’ FEES SHALL BE INCLUDED AS PART OF THE JUDGMENT.


8.             FURTHER ASSURANCES.  THE DIRECTOR AGREES TO PERFORM ALL ACTS AND
EXECUTE AND DELIVER ANY DOCUMENTS THAT MAY BE REASONABLY NECESSARY TO CARRY OUT
THE PROVISIONS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO ALL ACTS AND
DOCUMENTS RELATED TO COMPLIANCE WITH FEDERAL AND/OR STATE SECURITIES LAWS.


9.             COUNTERPARTS.  FOR CONVENIENCE, THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF IDENTICAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED A COMPLETE
ORIGINAL IN ITSELF AND MAY BE INTRODUCED IN EVIDENCE OR USED FOR ANY OTHER
PURPOSES WITHOUT THE PRODUCTION OF ANY OTHER COUNTERPARTS.


10.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH SECTION 6(H) OF THE PLAN.


11.           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PLAN, SETS
FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH REFERENCE TO THE SUBJECT
MATTER HEREOF, AND THERE ARE NO AGREEMENTS, UNDERSTANDINGS, WARRANTIES, OR
REPRESENTATIONS, WRITTEN, EXPRESS, OR IMPLIED, BETWEEN THEM WITH RESPECT TO THE
AWARD OTHER THAN AS SET FORTH HEREIN OR THEREIN, ALL PRIOR AGREEMENTS, PROMISES,
REPRESENTATIONS AND UNDERSTANDINGS RELATIVE THERETO BEING HEREIN MERGED.


12.           AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED, MODIFIED,
SUPERSEDED, CANCELED, RENEWED OR EXTENDED AND THE TERMS OR COVENANTS HEREOF MAY
BE WAIVED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO OR, IN THE
CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE.  ANY SUCH WRITTEN INSTRUMENT
MUST BE APPROVED BY THE COMMITTEE TO BE EFFECTIVE AS AGAINST THE COMPANY.  THE
FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY
PROVISION HEREOF SHALL IN NO MANNER AFFECT THE RIGHT AT A LATER TIME TO ENFORCE
THE SAME.  NO WAIVER BY ANY PARTY OF THE BREACH OF ANY TERM OR PROVISION
CONTAINED IN THIS AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR MORE
INSTANCES, SHALL BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH BREACH, OR A WAIVER OF THE BREACH OF ANY OTHER TERM OR
COVENANT CONTAINED IN THIS AGREEMENT.


13.           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Investment Technology Group, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Raymond L. Killian, Jr.

 

 

Title: CEO and President

 

6


--------------------------------------------------------------------------------